Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the remarks filed on 2/15/2021. Claims 1-20, as originally filed, are currently pending and have been fully considered below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. § 101. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-15 are directed to the abstract idea of transaction processing. Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include inventive concept.
The Federal Circuit has repeatedly emphasized that “the key question is ‘whether the focus of the claims is on the specific asserted improvement . . . or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’”  Visual Memory LLC v. Nvidia Corp., No. 2016-2254 (Fed. Cir. Aug. 15, 2017) (referring to Enfish LLC v. Microsoft Corp. et al., Appeal No. 2015-1244 (Fed. Cir. 2016)).  “In this regard, [examiners] must articulate with specificity what the claims are directed to.”  Thales Visionix Inc. v. U.S., 850 F.3d 1343, 1347 (Fed. Cir. 2017).  Moreover, the Federal Circuit has held that “[a]dding one abstract idea . . . to another abstract idea . . . does not render the claim non-abstract.”  RecogniCorp, LLC v. Nintendo Co., Ltd., 885 F.3d 1322, 1327 (Fed. Cir. 2017).  Importantly, “[w]e [] assume 
 	Furthermore, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”  Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).  “The fact that an identifier [or utilization of the underlying abstract idea] can be used to make a process more efficient . . . does not necessarily render an abstract idea less abstract.”  Secured Mail Solutions, LLC v. Universal Wilde, Inc., Appeal No. 2016-1728 (Fed. Cir. Oct. 16, 2017).  Importantly, the CAFC “ha[s] held that speed and accuracy increases stemming from the ordinary capabilities of a general purpose computer ‘do[] not materially alter the patent eligibility of the claimed subject matter.’”  Intellectual Ventures I v. Erie Indemnity, Appeal No. 2017-1147 (Fed. Cir. 2017) citing Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).  However, “some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as chip architecture, an LED display, and the like.”  Enfish, 822 F.3d at 1355. 
	Here, the examiner finds the claims are not directed to “an improvement to computer technology," such as found in Enfish, but to the abstract idea itself.1  Examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract.  Accordingly, the examiner refers to groupings that relate to concepts similar to the claimed concepts: 

 	Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

Certain Methods of organizing human activities
Fundamental economic principles or practices (including hedging, insurance, mitigating risk)
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

 	As indicated above, the claims are directed to similar concepts.2  Therefore, the claims are found to be directed to abstract idea.3  

Prong two considerations:
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological Vanda Memo

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims merely generally link the use of the abstract idea to a particular field of use. 

	Regarding preemption, the examiner notes that “[w]hile preemption may signal ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this [application], preemption concerns are fully addressed and made moot.”  Id.
The claim elements that are considered the abstract idea are highlighted and the additional limitations are in boldface font below:
A mobile payment system for vending machines, comprising: 
a vending server module that is configured to:
generate a unique session identifier in response to receipt of a unique machine identifier associated with a vending machine and a price of a product to be purchased from the vending machine;
receive a mobile payment request from a mobile device, the mobile payment request comprising payment credentials, the unique session identifier, the unique 
generate a vending authorization message on a condition that the mobile payment request is approved, the vending authorization message comprising instructions for the vending machine to dispense the product.

The claims do not include additional elements, (individually or as an ordered combination), that are sufficient to amount to significantly more than the judicial exception because the vending server module, vending machine and mobile device are merely performing routine computer functions.

Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are 
Additional Element 1 – The “mobile device” as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions related to storing and retrieving information in memory (see: MPEP, 2106.05(d)).
Additional Element 2 – The “server module”, as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions related to receiving or transmitting data (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), (see: MPEP, 2106.05(d)(I)). 
Viewing the limitations as a combination, the claim simply process a payment transaction, which is considered an abstract idea, conventional activity specified at a high level of generality in a particular technological environment. The indicated claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea. 
Dependent claims when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
  For the reasons stated, the examiner does not find the claims to recite eligible subject matter under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamat (U.S. Patent Publication No. 2020/0034808).
As per claims 1, 7 and 16, Melone discloses a mobile payment system for vending machines, comprising: 
a vending server module that is configured to:

([0064] FIG. 3D illustrates one embodiment of the data store for an item selection 213. The selection includes the point-of-sale code 205, the selected items 240, the prices 250 for the selected items 240, the special offer 42 communicated to the purchase menu 210, the account alias 815, and a transaction identifier 890. The transaction identifier 890 may identify the transaction to the clearing house 30, the mobile device 10, and the point-of-sale device 20.
[0059] The point-of-sale code 205 may be identified and/or read by determining that the mobile device 10 is at the address 845. The unit code 850 may identify the point-of-sale device 20 to the merchant. The unit code 850 may identify a store, a vending machine, a kiosk, or the like.);
receive a mobile payment request from a mobile device, the mobile payment request comprising payment credentials, the unique session identifier, the unique machine identifier and the price of the product 
([0065] FIG. 3E depicts one embodiment of the data store for the payment authorization 215. The payment authorization 215 may include the point-of-sale code 205, the transaction identifier 890, a transaction amount 870, items 240 purchased, the prices 250 of the items purchased, a timestamp 860, a payment gateway identifier 251, and an account identifier 805. The transaction amount 870 may indicate a total amount payable to the point-of-sale device 20. In one embodiment, the payment authorization includes an item description, a customer name, a customer address, a customer phone number, a time stamp, and a special request.); and
generate a vending authorization message on a condition that the mobile payment request is approved, the vending authorization message comprising instructions for the vending machine to dispense the product 
(fig. 8 depicts payment request approval.
[0074] The vending machine hardware 450 may dispense items 240 as directed by the vending machine controller 415.).

As per claim 2, Melone discloses wherein the vending server module is further configured to:
transmit, to a payment server module, the payment credentials for approval of the mobile payment request; and receive, from the payment server module, a payment approval message on a condition that the mobile payment request is approved 
(Fig. 8 depicts transmitting payment).

As per claim 3, Melone discloses wherein the vending server module is further configured to transmit the generated unique session identifier to the vending machine, and wherein the vending machine is configured to transmit the unique session identifier, the unique machine identifier and the price of the product to the mobile device such that the mobile device can initiate the mobile payment request 
(See fig. 8) .

As per claims 4, 14 and 20 , Melone discloses wherein the vending server module is further configured to receive, from the vending machine, a vending success message on a condition that the vending machine dispenses the product, wherein the vending success message comprises instructions to release funds corresponding to the price of the product 


As per claim 5, Melone discloses wherein the unique session identifier is associated with a product purchase request that is received at the vending machine such that the mobile payment request that is subsequently received at the vending server module from the mobile device can be linked to the product purchase request 
(see figs. 3, 7 and 8).

As per claims 6 and 12, Melone discloses wherein the vending server module is further configured to:

(see fig. 8);
receive, from the mobile device, the mobile payment request further comprising the information of the product to be purchased 
(see fig. 8); and
generate the vending authorization message on a further condition that the information of the product to be purchased and the timestamp corresponding to the product purchase request received from the vending machine match the same received from the mobile device 
([0065] The transaction amount 870 may indicate a total amount payable to the point-of-sale device 20. In one embodiment, the payment authorization includes an item description, a customer name, a customer address, a customer phone number, a time stamp, and a special request.).	

As per claims 8 and 17, Melone discloses further comprising:
transmitting the generated unique session identifier from the vending server module to the vending machine; and subsequently transmitting the unique session identifier, the unique machine identifier and the price of the product from the vending machine to the mobile device such that the mobile device can initiate the mobile payment request 
(see figs. 3, 7 and 8).

As per claims 9 and 18, Melone discloses wherein the unique session identifier, the unique machine identifier and the price of the product are transmitted from the vending machine to the mobile device via Bluetooth Low Energy (BLE) or Near 
([0048] In one embodiment, the short range communications 14 conform to a near field communication (NFC) protocol including but are not limited to ISO/IEC 1809.).

As per claim 10, Melone discloses further comprising transmitting, from the vending machine to the vending server module, the unique machine identifier and the price of the product in response to a product purchase request that is received at the vending machine ([0059] discusses unique identifier).

As per claim 11, Melone discloses wherein the unique session identifier is associated with the product purchase request that is received at the vending machine such that the mobile payment request that is subsequently received at the vending server module from the mobile device can be linked to the product purchase request ([0059] discusses linking to product purchase).

As per claim 13, Melone discloses further comprising:
transmitting, from the vending server module to a payment server module, the payment credentials for approval of the mobile payment request; and receiving, at the vending server module from the payment server module, a payment approval message on a condition that the mobile payment request is approved 
(see fig. 8).

As per claims 15 and 19, Melone discloses further comprising:

([0064] FIG. 3D illustrates one embodiment of the data store for an item selection 213. The selection includes the point-of-sale code 205, the selected items 240, the prices 250 for the selected items 240, the special offer 42 communicated to the purchase menu 210, the account alias 815, and a transaction identifier 890. The transaction identifier 890 may identify the transaction to the clearing house 30, the mobile device 10, and the point-of-sale device 20.
[0059] The point-of-sale code 205 may be identified and/or read by determining that the mobile device 10 is at the address 845. The unit code 850 may identify the point-of-sale device 20 to the merchant. The unit code 850 may identify a store, a vending machine, a kiosk, or the like.);

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/15/2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. §§ 102 && 103 have been fully considered but are persuasive. A new ground of rejection in view of Kamat has been presented in response.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited form attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016) (“The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independent abstract ideas that use computers as tools.”).
        2 “[The examiner] need not define the outer limits of ‘abstract idea,’ or at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea—and hence require stage two analysis under § 101.”  Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016).
        3 As stated in the July 2015 Update: Subject Matter Eligibility, “These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.”